Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered October 25, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 1 year, respectively, unanimously affirmed.
Defendant was not deprived of a fair trial by brief and limited expert testimony concerning street-level drug transactions. The testimony was relevant under the circumstances to explain the fact that the police did not recover prerecorded buy money (see People v Brown, 97 NY2d 500, 506-507 [2002]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Buckley, P.J., Nardelli, Andrias, Friedman and Gonzalez, JJ.